Citation Nr: 0009982	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  97-23 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.  

This case originally came before the Board of Veterans' 
Appeals (Board) from a rating decision of June 1997 from the 
New Orleans, Louisiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In a decision dated October 29, 
1997, the Board denied service connection for cataracts as a 
result of exposure to ionizing radiation, finding that the 
claim was not well grounded on the basis of no current 
disability shown by competent medical evidence.

In a decision dated April 16, 1998, the Board denied service 
connection for a back disorder, finding that the claim was 
not well-grounded.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In September 1999, the appellant's 
representative and counsel for VA filed a Joint Motion for 
Remand and requested a stay of proceedings pending a ruling 
on the motion.  An Order of the Court dated in September 1999 
granted the motion and vacated the Board's decision of April 
1998.  The case was remanded for further development, 
readjudication and disposition in accordance with the Court's 
Order.


FINDINGS OF FACT

1.  The veteran is shown to have a current back disability, 
diagnosed as recurrent lumbar spinal stenosis and severe 
degenerative joint disease.  

2.  An April 1997 letter from the veteran's private physician 
provides the medical opinion that the veteran's current back 
disability is the result of a lumbar injury that occurred 
inservice.

3.  The veteran has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
for service connection for a back disorder is plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he is entitled to 
service connection for a back disorder.  He specifically 
alleges that his current back disability had its onset  
during basic training, when a sergeant manually forced his 
back forward to touch his toes.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post-service or 
post-presumption period may suffice.  Id.  

Factual Background

The veteran's March 1955 separation examination report 
revealed normal findings upon examination of the back.  The 
RO has on several occasions attempted to obtain additional 
service medical records, including a request for records from 
the veteran's period of active duty from March 1953 to March 
1955.  The National Personal Records Center (NPRC) replied 
that no medical records were on file and that any records may 
have been destroyed due to a fire at that facility.  Morning 
reports obtained for the veteran's unit from May 1953 to May 
1955 failed to mention the incident alleged to have caused 
his back disorder. 

Complaints of back problems were recorded in a private 
clinic's treatment record, which was undated.  A history of 
the veteran hurting his back while loading a truck was also 
provided.  A history presumably elicited from the veteran, 
indicated that the veteran had had back problems 35 years 
ago.

Additional private clinical records indicate that in February 
1993, the veteran was diagnosed with lumbar spinal stenosis.  
Conservative measures were not helping, and he underwent 
spinal fusion surgery in March 1993.  The pre-surgery medical 
history gave an onset date of back pain in February 1993.  
There was no mention of a prior history of back problems in 
the veteran's period of service, although histories of other 
medical problems dating as far back as 20 years were given.  
The post-surgery diagnosis was lumbar stenosis with 
subarticular entrapment at L4-5.  Private clinic records from 
March 1993 through May 1994, revealed continued treatment for 
back problems post-surgery.

Written correspondence dated in May 1993 from David W. Aiken, 
Jr., M.D., the veteran's physician, apparently submitted in 
conjunction with an insurance claim, indicates that the 
veteran's back problems were related to a tearing in the 
annular ligament around the L4-L5 disc, which occurred mainly 
as a result of a lifting injury while loading his truck on 
February 3, 1992.  He further indicated that there was 
evidence of previous tearing of this ligament, but such 
tearing was not a degenerative or arthritic condition.

The report of a July 1993 VA examination gave a history of 
the veteran's back problems being chronic since 1953, and 
worsening up to 1992.  This history was apparently elicited 
from the veteran, as there currently is no documentation of 
back problems dating back to service.  The diagnosis was 
severe degenerative joint disease, post fusion.  The X-ray 
study of the lumbar spine revealed degenerative vacuum disk 
deformity at L2-L3 and sclerosis at superior acetabular areas 
bilaterally. 

Reports of private clinical records show that in January 
1994, the veteran was seen for complaints of dull aching in 
his back, which worsened while raking leaves.  In May 1994 
the veteran was seen for complaints of increasing back pain, 
especially while performing activities such as mowing or 
doing a crawfish boil.  X-ray films of the lumbar spine were 
noted to reveal severe osteoarthritis at the level above the 
fusion.

In October 1995 and October 1996, the veteran underwent 
further surgeries to re-explore the lumbar spine, and was 
diagnosed with recurrent lumbar spinal stenosis.  He 
continued to be treated for back problems through 1997.  

In April 1997, Dr. Aiken, who had submitted the May 1993 
letter which linked the veteran's back problems to a lifting 
accident, now submitted a letter expressing his opinion that 
the veteran's current back disability is the end result of a 
lumbar injury that occurred inservice.  He stated that he 
began treating the veteran in 1992 for complaints of back 
pain which had started 35 years ago when he was in the 
service.

At his videoconference hearing held in January 1998, the 
veteran testified that he was injured in basic training when 
a sergeant forcibly bent him forward to touch his toes during 
physical training.  He testified that shortly after this 
episode, his back began hurting.  He testified that a doctor 
in service diagnosed him with a damaged vertebra and low 
back.  He indicated that he received treatment for back 
problems between the time of his discharge in March 1955 and 
February 1993.  He stated that a VA physician told him that 
his back disorder was due to the inservice incident that the 
veteran told him about.  He testified that after he underwent 
his first back operation, his treating physician informed him 
that he could no longer work and that he would help the 
veteran in any way he could to obtain disability benefits.

Analysis

Upon review of the evidence, the Board finds that a claim for 
service connection for a back disorder is well-grounded.  
While the service medical records pertaining to the alleged 
injury have not been located and are presumed destroyed by 
fire, the veteran's testimony regarding the alleged inservice 
incident where a sergeant caused an injury to his back 
provides sufficient evidence regarding this factual issue.  
See Grottveit v. Brown 5 Vet. App. 91, 93 (1993) (For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient).  This testimony is 
accepted as true for the purpose of determining whether this 
claim is well-grounded.  See King, supra.  The veteran is 
also shown to have long standing treatment for low back 
complaints, repeatedly diagnosed as recurrent lumbar spinal 
stenosis, and also diagnosed as severe degenerative joint 
disease. 

Finally, there is of record a medical opinion from Dr. Aiken, 
dated in April 1997, which stated that the veteran's current 
back disability is the end result of a lumbar injury that 
occurred inservice.  This medical opinion, accepted as true 
for well groundedness purposes, shows a nexus between the 
veteran's current low back disorder and the injury said to 
have occurred during basic training when a sergeant forcibly 
bent him forward.  Consequently, all three criteria of 
Caluza, supra have been met and this claim is well-grounded.  


ORDER

The claim of entitlement to service connection for a back 
disorder is well grounded.  To this extent only, the appeal 
is granted.


REMAND

Because the claim of entitlement to service connection for a 
back disorder is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Upon review of the evidence, the Board finds that further 
development in this case is warranted.  Currently the record 
contains conflicting evidence regarding the nature and cause 
of the veteran's claimed low back disability.  In addition to 
the opinion that the veteran's current back disorder was 
caused by the alleged inservice injury, the record also 
contains medical opinions linking the back disorder to a 
lifting injury in 1992.  Furthermore it remains unclear 
whether the veteran actually sustained an injury to his back 
inservice, as the only evidence regarding this is the history 
elicited from the veteran.  The Board finds that, given the 
differential diagnoses for his claimed back disorder and the 
different possible causes of the back pathology raised 
throughout the record, further clarification is needed.  

The Board further notes that the RO's repeated attempts to 
obtain service medical records have thus far been 
unsuccessful.  The RO has attempted to secure these records 
through the NPRC on repeated occasions, including in 
September 1996 and March 1997.  Unfortunately, without the 
service medical records, it is not possible to verify the 
veteran's allegations that he was treated for back problems 
or sustained a trauma to his back during basic training.  
Although the correspondences from April 1997 and June 1997 
indicate that his records may have been destroyed by fire, it 
is unclear as to whether these records have been destroyed or 
whether the RO has indeed exhausted all avenues in attempting 
to obtain them.  VA has a heightened duty to assist the 
veteran in developing his claim since the records have been 
lost or destroyed by fire.  Russo v. Brown, 9 Vet App. 46, 
50-51 (1996); Layno v. Brown, 6 Vet. App.465, 469 (1994).  
Due to the importance of such records in determining the 
final outcome of this decision, the Board finds that the RO's 
duty to assist in this case, warrants a remand to attempt to 
locate the veteran's service medical records through 
alternate means.

In view of the foregoing, further appellate consideration 
will be deferred and the case is REMANDED to the RO for the 
following actions:

1.  The RO should conduct a final attempt 
to locate the veteran's service medical 
records.  The RO should again contact the 
NPRC, and if those records are again not 
obtained, written notification should be 
given concerning the negative results, 
and upon notification of negative 
results, the RO should exhaust all other 
avenues, including the Department of 
Defense records and any other records 
repository.  If alternative avenues fail 
to locate the service medical records, 
written notification should be given 
concerning the negative results.

2.  The RO should also attempt to obtain 
any available Surgeon General's Office 
(SGO) records for this veteran.  Again 
documentation as to the efforts 
undertaken, and the results should be 
associated with the claims folder.

3.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all medical care 
providers who treated the veteran for any 
back disorder, not already associated 
with the claims file.  After securing the 
necessary release, the RO should obtain 
these records.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999).

4.  Thereafter, the veteran should be 
scheduled for a VA orthopedic examination 
to ascertain the nature and severity of 
his claimed back disorder.  The report of 
the examination should include a detailed 
account of all pathology and 
manifestations associated with any 
residuals of a back injury found to be 
present.  All indicated tests, including 
X-ray films, should be accomplished and 
all clinical findings and subjective 
complaints should be reported in detail.  
The claims folder should be provided to 
the examiner prior to the examination.  
In conducting the examination, the 
examiner should express an opinion as to 
the extent of the veteran's physical 
complaints as they relate to the claimed 
inservice back injury.  The examiner must 
be requested to review the available 
medical records, as well as the history 
of the veteran's alleged inservice 
episode where his back was forcibly bent 
forward by a sergeant and express 
opinions on the following questions: (1) 
the exact current diagnosis of any 
disability related to the claimed 
inservice injury, and of any back 
pathology and whether any of these 
conditions are acquired or congenital; 
(2) the degree of probability that any 
back disorder is the proximate result of 
a trauma in service; (3) whether there is 
a reasonable probability that any 
congenital disorder was permanently 
aggravated or became worse during his 
service.  The claims folder as well as a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  The examiner 
must provide full rationale for all 
opinions and conclusions reached.  

5.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  If 
the report does not include fully 
detailed descriptions of pathology or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  Pursuant to 38 C.F.R. § 4.2 
(1999) "if the [examination] report does 
not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).  

6.  After the development requested above 
has been completed, the RO should 
readjudicate the veteran's claim.  If the 
issue remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. 
§  7105 (West 1991), which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and reasons and bases for 
the decision reached.  They should be 
afforded the appropriate period of time 
within which to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this case.  The veteran need take 
no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals





 



